Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Claims and IDS
Applicant’s IDS filed on 04/16/2020 has been entered and considered.
Claims 1-13 currently pending.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the claimed subject matter, not the specification, is the measure of the invention. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
       Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
            ((“unit”)). 
The unit as explained in Applicant’s disclosure in at least para. 0062 as an element or component of the controller 80 of para. 0054.
       Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
   If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 10, and 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

   Regarding independent claims 1, and 13:
	Those claims require “acquire profile information through communication with at least one artificial intelligence device”.

     Regarding independent claim 10:
	The claims require “to acquire profile information related to the plurality of artificial intelligence devices through communication with the plurality of artificial intelligence devices”.

      In relying on the claim languages of at least these independent claims, and that of the disclosure, it is not sufficiently clear what “acquire profile information” is being claimed. It appears from at least the applicant’s disclosure some of the 

          Regarding dependent claim 3:
	The claims require “the corresponding artificial intelligence device is capable of performing the execution command corresponding to the voice”. In relying on the claim languages of at least said dependent claim, it is not sufficiently clear which corresponding artificial intelligence device is being referred at or what is being claimed, as said corresponding device has not been mentioned before or 

       Applicant needs to positively recite the necessary elements, and novel subject matter to more effectively claim the subject matter which applicant regards as his invention. The claim currently with those limitations are found to be indefinite, thereby is rejected  for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Examiner respectfully advises applicant to review all pending claims and to positively and particularly point out the claimed subject matter which the applicant regards as the invention, in order to expedite the precaution of the application and shorten the time of examining process.

Accordingly, the claimed subject matter of this application as currently claimed is unpatentable under the provisions of 35 U.S.C. 112, second paragraph.  Therefore, the above claim is rejected under USC 112 second, as best understood by examiner as indicated in this office action above.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Mixter et al. (US 2018/0096690, A1), in view of Roh et al (US 2019/0057684, A1).

    Regarding claim 1, Mixter teaches an electronic device (a leader or master device 190 of at least in para. 0031-0033, 0057, 0126 and 0129 is configured with 
a voice receiving unit configured to receive a voice (at least one of the device receiving said voice in para. 0031-0032, and 0057 is understoodly a determined master device comprising said voice receiving unit);
a communication unit configured to perform communication with a server set to be activated by a preset wake-up word (para. 0034-0037, and 0054-0055 further teaches the devices 190 including said artificial intelligent assistant comprising said communication unit configured to perform communication in a case with a server 112 set to be activated by a preset wake-up word noted in at least para. 0032); and 
a control unit configured to acquire profile information through communication with at least one artificial intelligence device communicating with the server (the master or leader device of at least  para. 0031, 0060, 0063 and 0129 is adapted to search the best device to respond to the voice command based understoodly in obtained information in at least para. 0014 noise profile information around a smart device, further in at least para. 0037-0038 receiving implied user profile information, and device quality score information based on a specific installation 
and register the at least one artificial intelligence is device by storing the acquired profile information and a list of executable commands matched to the profile information (further in at least  para. 0129, 0133, and 0151 an implied list of executable commands based on at least understood relevance information, an a set of restrictive functions  pertaining to stored acquired profile information obviously matching the profile information for registering by means of registry 118 said at least one artificial intelligence device);
wherein the control unit, in response to a voice including the preset wake- up word being received by the registered artificial intelligence device and an execution command corresponding to the voice being received from the registered artificial intelligence device, searches for an artificial intelligence device to perform the execution command based on the profile information and the list (para. 0030-0031, and 0057 further teaches in response to a voice including the preset wake- up word being received by the registered artificial intelligence device and an execution command corresponding to the voice being received from the registered artificial intelligence device, searches in para. 0031 and 0038 for an artificial intelligence device to perform the execution command based on the profile information);

     However, Mixter is silent regarding wherein said communication unit configured to perform communication with an artificial intelligence (Al) server set to be activated by a preset wake-up word; and said control unit configured to acquire profile information through communication with said at least one artificial intelligence device communicating with said artificial intelligence server.
    Roh teaches in at least Fig. 5 an AI system comprising a plurality artificial intelligence devices where one of plurality artificial intelligence devices include a leading artificial intelligence device and a plurality of second artificial intelligence servers set to be activated by a preset wake-up word and the leading server, at least the device to search candidate devices to respond to the received wake-up word, and further Fig. 5 and the Abstract further notes a control means further configured to acquire priority profile information in further Fig. 7 through communication with at least one artificial intelligence device communicating with the artificial intelligence server to establish said search candidate devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mixter in view of Roh to include wherein said communication unit configured to perform communication with an artificial intelligence (Al) server set to be activated by a preset wake-up word; and 

Claim(s) 1-6, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Mixter in view of Kline et al (US 10902851, A1).

    Regarding claim 1, Mixter teaches an electronic device (a leader or master device 190 of at least in para. 0031-0033, 0057, 0126 and 0129 is configured with an artificial intelligent device capable of individually registering devices locations, negotiate a best device to respond to a wake command and also adapted in a case to communicate with a server of para. 0054-0055 and 0129) comprising: 
a voice receiving unit configured to receive a voice (at least one of the device receiving said voice in para. 0031-0032, and 0057 is understoodly a determined master device comprising said voice receiving unit);
a communication unit configured to perform communication with a server set to be activated by a preset wake-up word (para. 0034-0037, and 0054-0055 further teaches the devices 190 including an artificial intelligent assistant comprising said communication unit configured to perform communication in a case with a server 112 set to be activated by a preset wake-up word noted in at least para. 0032); and 
a control unit configured to acquire profile information through communication with at least one artificial intelligence device communicating with the server (the master or leader device of at least  para. 0031, 0060, 0063 and 0129 is adapted to 
and register the at least one artificial intelligence is device by storing the acquired profile information and a list of executable commands matched to the profile information (further in at least  para. 0129, 0133, and 0151 an implied list of executable commands based on at least understood relevance information, an a set of restrictive functions  pertaining to stored acquired profile information obviously matching the profile information for registering by means of registry 118 said at least one artificial intelligence device);
wherein the control unit, in response to a voice including the preset wake- up word being received by the registered artificial intelligence device and an execution command corresponding to the voice being received from the registered artificial intelligence device, searches for an artificial intelligence device to perform the execution command based on the profile information and the list (para. 0030-0031, and 0057 further teaches in response to a voice including the preset wake- up word being received by the registered artificial intelligence device and an execution 
and transmits the execution command to the searched artificial intelligence device (para. 0031 and 0038).
     However, Mixter is silent regarding wherein said communication unit configured to perform communication with an artificial intelligence (Al) server set to be activated by a preset wake-up word; and said control unit configured to acquire profile information through communication with said at least one artificial intelligence device communicating with said artificial intelligence server.
      Kline teaches in at least the Abstract and Figs. 4-5 an AI system comprising a plurality artificial intelligence devices where one of plurality artificial intelligence devices include a leading artificial intelligence device and a plurality of second artificial intelligence backend services including said AI server set to be activated by a preset wake-up word and the leading server, at least the device to search candidate devices to respond to the received wake-up word, and further in Fig. 3, and Col. 3, lines 13-50 teaches acquired profile information and list of executable instructions pertaining to at least any suitable AI devices through communication with said artificial intelligence server to establish said search candidate devices. It would have been obvious to one of ordinary skill in the art before the effective 

    Regarding claim 2 (according to claim 1), Mixter further teaches wherein the control unit receives profile information related to at least one artificial intelligence device existing within a predetermined area (obtained in at least para. 0014 noise profile information around a smart device, further in at least para. 0037-0038 receiving implied user profile information, and device quality score information based on a specific installation location as obviously profile information related to at least one artificial intelligence device existing within a predetermined area).
    However, Mixter is silent regarding wherein and stores the profile information, in response to a main body being selected as a master device according to a preset reference.
    Kline further teaches in at least Fig. 3 the AI devices and AI backend service including said server and in Col. 10, lines 13- implied list of executable commands such as a list of executable devices, or suitable devices satisfying the stored acquired profiles information in response to obviously a responded device comprising said obvious main body being selected as a master device known to the user according to an understood previous or preset reference. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mixter in view of Kline to include wherein said stores profile information, in response to a main body being selected 

    Regarding claim 3 (according to claim 1), Mixter further teaches wherein the transmission of the execution command is not performed when it is determined that the voice including the preset wake-up word is received by the registered 

    Regarding claim 4 (according to claim 1), Mixter further teaches wherein the control unit transmits the execution command to an artificial intelligence device close to a current position of a user so that the artificial intelligence device performs the execution command when a plurality of artificial intelligence devices to perform the execution command is searched for (the quality score determined in at least Fig. 6 is calculated so as said control unit transmits said execution command to an artificial intelligence device close to a current position of a user so that the artificial intelligence device performs the execution command when a plurality of artificial intelligence devices to perform the execution command is searched for).


   Kline in at least the Abstract teaches a leading device receiving result information related to an operation corresponding to the execution command from the searched artificial intelligence device after the execution command is transmitted to the searched artificial intelligence device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mixter in view of Kline to include wherein said control unit receives said result information related to an operation corresponding to the execution command from the searched artificial intelligence device after the execution command is transmitted to the searched artificial intelligence device, as illustrated above, as Mixter in view of Kline are in the same field of endeavor of transmitting a wake-up word to at least an electronic device for waking and activating said device, as said device as understood in the art maybe a smart device or that of an artificial intelligence server or the like for at least assist in the searching of candidates devices to that may best respond to the user requested voice information which one skill in the art would further appreciate that said candidates devices in a case of being designated as the leader or master 

    Regarding claim 6 (according to claim 5), Mixter is silent regarding wherein the control unit transmits the result information to an artificial intelligence device that has transmitted the execution command corresponding to the voice.
    Kline further teaches in at least the Abstract the receiving result information related to an operation corresponding to the execution command, the searches device including obviously a control means transmits said result information to an 

    Regarding claim 8 (according to claim 1), Mixter further teaches wherein one of a plurality of artificial to intelligence devices, when the voice including the preset wake-up word is received by the plurality of artificial intelligence devices, is selected based on a comparison result of voice reception states, and the execution command corresponding to the voice is received from the selected artificial intelligence device (Fig. 6 and para. 0129 further teaches each one of a plurality of artificial to intelligence devices, when the voice including the preset wake-up word is received by the plurality of artificial intelligence devices of further 0131-0132, is selected based on a comparison result of voice quality or reception states, and the execution command corresponding to the voice is received from the selected artificial intelligence device having the highest score).



    However, Mixter is silent regarding wherein the control unit transmits the plurality of execution commands to the searched artificial intelligence device by adding identifications (IDs) for a plurality of artificial intelligence devices matched to the plurality of execution commands, respectively. 
   Kline in Col. 10, lines 13-50 and Figs 4-5 teaches the searched AI devices based on at least user profiles and devices used or known to the user, based on a response from a device acknowledging of knowing the user, said control unit obviously transmits the plurality of execution commands to the searched and responded artificial intelligence device by adding obviously a URL or device name indicative of said identifications (IDs) for a plurality of artificial intelligence devices matched to the plurality of execution commands, respectively. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mixter in view of Kline to include wherein said control unit transmits the plurality of execution commands to the searched 

Claim(s) 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Roh in view of Mixter.

    Regarding claim 10, Roh teaches in at least the Abstract and Fig. 3 a system including a plurality of artificial intelligence devices, 
the system comprising: 
an artificial intelligence server set to be activated by a preset wake-up word (Abstract); 
a plurality of artificial intelligence devices configured to receive a voice including the preset wake-up word (at least in Fig. 3 further teaches plurality of artificial intelligence devices 320-330, and 210 configured to receive a voice including the preset wake-up word); and 
a master electronic device configured to acquire profile information related to the plurality of artificial intelligence devices through communication with the plurality of artificial intelligence devices (at least Fig. 3, 13 and para. 0137 teaches a master electronic device 100 configured to acquire in at least para. 0027 identification information, registration information, and performance data of an artificial intelligence device as at least profile information related to the plurality of artificial intelligence devices through communication with the plurality of artificial intelligence devices); and

    However, Roh is silent regarding wherein the master electronic device, in response to a voice including the preset wake-up word being received by one of the plurality of registered artificial intelligence devices and an execution command corresponding to the voice being received from the one artificial intelligence device, searches for at least one artificial intelligence device to perform the execution command based on the profile information and the list and transmits the execution command to the searched artificial intelligence device. 
   Mixter teaches at least para. 0031-0033, 0060, 0126 and 0129 a master device 190 communicating with at a server and a plurality of smart devices, said master device of para. 0060 and 0129 include obviously stored registered information of those devices being communicated to; for searching, in response to a received voice including the preset wake-up word and an execution command corresponding to the voice being received from the at least one of the plurality of 

    Regarding claim 12 (according to claim 10), Roh is silent regarding wherein the execution command is transmitted to a master electronic device in another network area, when the master electronic device cannot search for at least one artificial 
    Mixter teaches the negotiated electronic device in at least para. 0127-0131, where based performance or the quality of the calculated voice characteristics said execution command as understood in the art may obviously be transmitted to a new master electronic device which may be remote of the other devices when said master electronic device cannot obtained or search successfully for said at least one intelligent device to perform the execution command based on the stored profile information and list. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Roh in view of Mixter to include wherein said execution command is transmitted to a master electronic device in another network area, when the master electronic device cannot search for at least one artificial intelligence device to perform the execution command based on the stored profile information and list, as illustrated above, as Roh in view of Mixter are in the same field of endeavor of transmitting a wake-up word to at least an electronic device for waking and activating said device, as said device as understood in the art maybe a smart device or that of an artificial intelligence server or the like for at least assist in the searching of candidates devices to that may best respond to the user requested voice information, Mixter further complements Roh in the sense a leader is negotiated 

Claim(s) 13 is/are rejected under 35 U.S.C. 102 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Naravanekar et al (US 2019/0005960, A1).



the method comprising: 
acquiring profile information through communication with at least one artificial intelligence device (at least para. 0032-0035 further implies that a master device 102 comprising artificial intelligent assistant to acquiring at least beforehand and during communication with at least one artificial intelligence device 102 profile information comprising understoodly device conditions as being active or switched off, volume level, voice level, location of device, screen status, restricted and/or allowed apps of the device based on at least certain locations);
registering the at least one artificial intelligence device by storing the acquired profile information and a list of executable commands matched to the profile information (it is further understood in at least para. 0032-0035 the master device 102 including the broker application understoodly registered and sets the devices location and statuses of said at least one artificial intelligence device 102 by storing said acquired profile information and at least understoodly implied list of restricted or allowable apps that are executable indicative of said executable commands matched to the profile information);


searching for an artificial intelligence device to perform the execution command based on the profile information and the list (searching in at least para. 0041 based on said profile information and at least understoodly list of restricted or allowable apps for an artificial intelligence device 102 to perform said execution command); 
and transmitting the execution command to the searched artificial intelligence device (sending at least in para. 0041 the execution command to the searched and selected artificial intelligence device 102).

Claims Standings
Claims 7, and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 
       The prior art do not appear as currently understood claim 7. The electronic device of claim 1, wherein the control unit transmits the execution command to the searched artificial intelligence device by attaching profile information related to a first artificial intelligence device, which has 25 transmitted the execution command corresponding to the voice, to a first packet including the execution command, and controls a second artificial intelligence device, which has received the first packet, to transmit profile information, regarding the second artificial intelligence device itself, to the first artificial intelligence device by attaching the profile 5information on the second artificial intelligence device itself to a second packet including result information related to an operation corresponding to the execution command.
11. The system of claim 10, further comprising a slave electronic device configured to acquire profile information related to the plurality of artificial intelligence devices through communication with the plurality of artificial intelligence devices, wherein at least one artificial intelligence device to perform the execution command is searched for by receiving the stored profile information and list from the master electronic device, when the execution command corresponding to the voice is transferred to the slave electronic device, and the slave electronic device receives result information related to an operation 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384. The examiner can normally be reached 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        10/19/2021